Title: To James Madison from Thomas Appleton (Abstract), 20 March 1805
From: Appleton, Thomas
To: Madison, James


20 March 1805, Leghorn. “In a letter which I receiv’d a few days since from a friend at Malta in Date of the 25th. of february it appears that Como. Barron was then in a very Dangerous state of health. Yesterday I was informed by a gentleman who left Palermo on the 9th. instant, that the Captain of the british sloop of war the Termigant Assured him, that about three weeks previous he spoke two Tripoline Corsairs of six guns and fifty men each, cruising in search of Americans between Corsica and Sardinia. Upon this advice arriving at Malta Como. Barron immediately dispatch’d a number of Brigs and Schooners in pursuit of them: there Can then be no doubt, either that they have been over taken, or return’d to Tripoli; as vessels are continually arriving here from all directions and we have no other intelligence of them. I am nevertheless apprehensive that an American vessel Called the Alfred has fallen into their hands, as she sail’d from Malta for Messina about the Same time the Tripolines were seen off Corsica, and in four Weeks She had not reach’d her destination. I have thought it Sir incumbent upon me to give you this early information in the possibility that the circumstance of two enemies’ vessels being out Should have reach’d America, and that of our Squadron being in pursuit of them might be unknown. I have judg’d it equally Necessary to advise you of the State of health of Como. Barron, which is regarded as desperate; for it is even probable, that he may be ignorant of the danger of his own situation.”
